Citation Nr: 0013359	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-19 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for rhinorrhea.

4.  Entitlement to service connection for sinusitis.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

6.  Entitlement to a compensable evaluation for residuals of 
a left hand injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1964, and from January 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied entitlement to service connection 
for a right knee disability, gastroenteritis, rhinorrhea, 
sinusitis, and residuals of a left hand injury.  The RO also 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a low back disorder and increased the 
disability evaluation for hearing loss from noncompensable to 
20 percent disabling, effective April 28, 1998.  In November 
1998, the veteran filed a notice of disagreement as to the 
denial of entitlement to service connection for a right knee 
disability, gastroenteritis, rhinorrhea, sinusitis, and 
residuals of a left hand injury and as to the determination 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for a 
low back disorder.  A timely substantive appeal was 
subsequently filed.

The Board notes that in an August 1999 hearing officer 
decision, entitlement to service connection for residuals of 
a left-hand injury was granted.  An August 1999 rating 
decision reflects noncompensable evaluations were assigned 
for a laceration scar to the third finger of the left hand 
and for a laceration scar to the right index finger.  In an 
October 1999 statement, the veteran reported that he 
disagreed with the hearing officer's decision and wished to 
continue his appeal to the Board.  Thus, the issue of 
entitlement to a compensable evaluation for residuals of a 
left-hand injury will be addressed in the REMAND portion of 
this decision.  

FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of a 
right knee disorder has not been presented.  

2.  Competent medical evidence of a nexus between a gastric 
disorder, claimed as gastroenteritis, and an incident of 
service has not been presented.  

3.  Competent medical evidence of a current diagnosis of 
rhinorrhea has not been presented.

4.  Competent medical evidence of a current diagnosis of 
sinusitis has not been presented.  

5.  In an unappealed March 1995 rating decision, the RO 
determined in pertinent part that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for a low back disorder.  

6.  Additional evidence submitted since the RO's March 1995 
decision is not new and/or does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to service connection for 
gastroenteritis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to service connection for 
rhinorrhea is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  Evidence presented since the RO's March 1995 rating 
decision in regard to the claim of entitlement to service 
connection for a low back disorder is not new and material; 
the decision as to that claim is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 1961, the veteran reported a 
relevant history of chronic mild rhinorrhea.  A June 1961 
report of medical examination reflects the veteran's systems 
were clinically evaluated as normal with the exception of 
moderate dental caries and scars on the cheek and eye.  A 
complaint of stomach cramps was noted in a July 1962 clinical 
record.  The veteran was treated with medication.  A clinical 
record dated in January 1963 reflects a complaint of right 
knee pain.  An impression of no significant disease was 
noted.  Acute recurrent gastritis was noted in a January 1964 
clinical record.  The veteran complained of right knee pain 
again in February 1964.  A radiology report of the right knee 
revealed a suggestion of some thickening of the lateral 
cortex in the upper portion of the tibial shaft.  The 
examiner was unable to rule out the possibility of a 
periosteal bone formation.  No other abnormality was noted.  
Upon separation examination dated in June 1964, the veteran's 
systems were clinically evaluated as normal with the 
exception of myopia.  

Upon reenlistment examination dated in January 1965, the 
veteran reported a relevant history of sinusitis.  A report 
of medical examination dated in January 1965 reflects the 
veteran's systems were clinically evaluated as normal with 
the exception of a scar on the left cheek.  An April 1967 
clinical record reflects a complaint of low back pain.  It 
was noted that x-ray examination showed spondylolysis at L-5.  
Upon separation examination dated in April 1967, the 
veteran's systems were clinically evaluated as normal with 
the exception of aggressiveness manifested by passive 
aggressive behavior and high frequency hearing loss in both 
ears.  

Upon VA examination dated in October 1971, the veteran 
complained of hearing loss, back pain, and a chronic problem 
with nasal congestion and his sinuses.  The veteran also 
reported that he currently had an upper respiratory 
infection.  Physical examination of the musculoskeletal 
system was essentially within normal limits.  The back was 
straight with normal curvature of the spine.  No muscle spasm 
was identified.  Minimal tenderness was noted over the lower 
back in the area of the 5th lumbar vertebrae.  On motion, the 
veteran had 85 degrees of flexion in the lumbar spine and 
extension was within normal limits.  The examiner also noted 
current acute congestion of the nose relative to an upper 
respiratory infection.  A relevant diagnosis of "spina 
bifida, 5th lumbar body (aggravation?)" was noted.

In a November 1971 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a back 
condition on the grounds it was a developmental or 
constitutional abnormality.

Relevant VA outpatient treatment records dated from November 
1976 to March 1980 reflect a diagnosis of lumbar strain in 
November 1976.  It was noted that the veteran experienced 
pain in the right lumbar muscle area after heavy lifting.  

Relevant VA clinical records dated in 1986 reflect the 
veteran complained of low back pain in September 1986 after 
having been thrown against the edge of a table.  The examiner 
noted a superficial abrasion with a two by five-centimeter 
mildly contused area.  A radiology report of the lumbar spine 
dated in September 1986 reflects an impression of slight 
scoliosis concavity to the right five degrees and slight 
degenerative changes with bridging between T12 and L1 both 
anteriorly and laterally.  Minimal degenerative changes in 
the anterior bodies of the remainder of the vertebra were 
also noted.  An assessment of acute lumbar pain secondary to 
trauma was noted.  

Private medical records dated from November 1986 to March 
1987 are silent for complaints, treatment, or diagnoses 
relevant to the back, right knee, gastroenteritis, 
rhinorrhea, or sinusitis.  

Private treatment records dated from April 1988 to July 1988 
reflect the veteran reported a history of back problems since 
1969.  He also reported taking no medications unless it 
flared up.  It was noted that he presently had no back pain.  
A problem with chronic sniffing associated with an old nasal 
fracture was also noted.  Range of motion in the spine was 
noted as full; some pain was evident with forward flexion.  A 
relevant assessment of back pain secondary to some mild 
arthritis and possible ankylosing spondylitis was noted.  A 
radiology report of the spine dated in February 1988 reflects 
an impression of an anomalous fifth lumbar vertebral body, 
mild degenerative changes of the articular facet joints, mild 
scoliosis with degenerative changes of the sacroiliac joints 
and beginning calcification of the anterior longitudinal 
ligament suggestive of possible ankylosing spondylitis.  

Upon VA examination dated in September 1989, the veteran 
complained of back pain, hearing loss, a cyst near his anus, 
and alcoholism.  Physical examination revealed the veteran's 
back was not tender to gentle fist percussion and there was 
no spasm in the lumbar musculature.  Straight leg raising 
produced pain going into the junction of the buttock with the 
posterior thigh at 60 degrees bilaterally.  The veteran was 
able to flex forward 80 degrees, backward 30 degrees, and 
right and left 15 degrees.  The sinuses were noted as normal.  
A relevant assessment of low back pain possibly secondary to 
a congenital problem was noted.  

At his October 1990 RO hearing, the veteran stated that at 
times it felt like something was pinched in his back and it 
would be months before it corrected itself.  He reported that 
he was not on medication at that time.  The veteran also 
reported problems bending.  (Transcript, page 2).  He stated 
that he sometimes felt a tingling or burning in his lower 
extremities.  (Transcript, page 4).  

Private treatment records dated from August 1991 to June 1993 
reflect relevant assessments of ankylosing spondylitis, 
normal hips, sacroiliitis, mild to moderate degenerative 
spurring in the thoracic spine, spina bifida occulta 
deformity at L5, hiatal hernia, and a normal cervical spine.  

A November 1993 statement from a private physician reflects 
the veteran had been diagnosed and followed for severe 
ankylosing spondylitis, which had become progressively worse 
over the past several years.  The physician stated the 
veteran had increasing back pain, walked with a pronounced 
limp, and required the use of a cane for even the briefest 
ambulation.  Less than 20 degrees of motion in the back was 
noted as well as the use of pain medication and anti-
inflammatory medications.  It was noted the veteran was never 
completely free of pain.  The physician opined that the 
veteran was not trainable for any suitable occupation and was 
not able to do any physically demanding work.  

Upon VA examination dated in January 1995, the veteran 
reported that he had been diagnosed with Crohn's disease by 
endoscopic examination.  Upon physical examination of the 
nose and sinuses, the throat was noted as clear.  Range of 
motion of the back was noted as limited to 40 degrees 
flexion, 10 degrees extension, and 15 degrees side to side.  
X-rays of the lumbosacral spine showed some evidence of 
sacroiliac joint involvement consistent with ankylosing 
spondylitis, but the examiner noted he did not see the usual 
bridging consistent with that diagnosis.  Relevant 
impressions of ankylosing spondylitis with moderately severe 
impairment and a history of Crohn's disease with minor 
impairment were noted.  

In a January 1995 statement, Dr. P., a private physician, 
stated that the veteran reported the onset of low back pain 
sometime in 1965.  Dr. P. noted that spina bifida was not a 
cause of low back pain, especially if it was quite mild as in 
the veteran's case.  Dr. P. also reported that he did not 
have access to the veteran's military records.  It was noted 
that ankylosing spondylitis was an inflammatory arthritis 
that started in the sacroiliac joints.  Radiographs of the 
sacroiliac joints and lumbar spine were usually normal when 
it started, but would change over time as the veteran's had.  
It was also noted the veteran fulfilled all of the American 
College of Rheumatology criteria for the diagnosis of 
ankylosing spondylitis at that time.  Dr. P. opined it was 
highly likely that his disease started while in the military 
as he had complaints of it at that point.  

In a March 1995 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a low back 
disability.  The RO determined that Dr. P.'s statement 
reiterated a history presented by the veteran and did not 
present probative evidence sufficient to change the factual 
basis of the prior denial.  The veteran was notified of this 
decision and of his appellate rights in an April 1995 letter 
from the RO.  He did not file a notice of disagreement as to 
that decision.  

In April 1998, the veteran filed a claim, in pertinent part, 
for service connection for a right knee disability, 
gastroenteritis, rhinorrhea, and sinusitis.  The veteran also 
sought to reopen his claim of entitlement to service 
connection for a back disorder.  

Private treatment records dating from April 1993 to November 
1993 were received by the RO subsequent to December 1998.  
These records reflect complaints of epigastric pain, 
nocturnal nausea, and vomiting in April 1993.  At that time, 
relevant impressions of small hiatal hernia, small 
rectosigmoid polyps, two small distal ileal ulcerations of 
uncertain significance possibly representing Crohn's disease, 
and hematuria were noted.  A radiology report dated in April 
1993 also noted impressions of benign fragments of gastric 
mucosa, stratified squamous mucosa, and duodenal mucosa.  In 
November 1993, the veteran underwent a laparoscopic 
cholecystectomy for acute cholecystitis.  

At his January 1999 RO hearing, the veteran testified that 
his back pain drove him crazy in the military and was not 
properly treated.  He stated he was never offered light duty.  
Following service, the veteran reported being treated with 
ice packs and muscle relaxers which he still used.  He also 
reported muscle spasm was quite common.  (Transcript, page 
2).  Pain in the legs was also noted.  (Transcript, page 4).  
The veteran stated that he injured his back during service 
while lifting in his position as a cook.  (Transcript, page 
8).  In regard to his right knee claim, the veteran recalled 
being treated for it during service.  (Transcript, page 9).  
He reported difficulty with stairs, standing, and walking 
distances.  (Transcript, pages 10-12).  The veteran also 
testified to experiencing gastroenteritis problems during 
service.  He stated that his problems have progressed and he 
now had Crohn's disease.  (Transcript, page 14).  He also 
stated that he was not treated with medications for his 
stomach problems during service.  He reported experiencing 
chronic diarrhea.  (Transcript, page 15).  He also reported 
that his symptoms were milder during service and he treated 
himself.  (Transcript, page 19).  The veteran testified to 
constant sniffing problems.  (Transcript, page 20).  He also 
testified to occasional nosebleeds and constant headaches.  
(Transcript, pages 21-22).  The veteran stated that he did 
not know whether his sinus and rhinorrhea problems started 
during service, but as far as he knew, he had always had a 
runny nose.  (Transcript, page 25).  

VA outpatient treatment records dated from January 1998 to 
January 1999 were received by the RO in February 1999.  
Relevant clinical records note complaints of back pain 
radiating into the left lower extremity.  

Private treatment records dated from 1991 to 1993 were 
received by the RO in February 1999.  A relevant clinical 
record dated in May 1993 notes complaints of epigastric and 
stomach difficulty, probably a hiatal hernia.  Duplicate 
copies of clinical records dated in April 1993 and November 
1993 were also received.

Additional private treatment records dated in 1993 and 1994 
were also received by the RO in February 1999.  A March 1993 
clinical record notes a two-month history of nocturnal 
vomiting and nausea, and an impression of symptoms consistent 
with gastroesophageal reflux.  Clinical records dated in May 
1993 reflect diagnoses of cholelithiasis with probable 
chronic cholecystitis, hiatal hernia and gastritis, 
hematuria, benign colonic polyps, and non-specific ileal 
ulceration.  A December 1994 clinical record notes the 
veteran's back was bothering him with ankylosing spondylitis 
and morning stiffness.  Diagnoses of ankylosing spondylitis 
and probable Crohn's disease or inflammatory bowel disease 
with ileal ulceration were noted.  Duplicate copies of 
clinical records dated in April 1993 were also received.  

Private treatment records dated from 1986 to 1987 were 
received by the RO in March 1999.  They are duplicate copies 
of records previously received by the RO.  These records are 
silent for any complaints, treatment, or diagnoses related to 
back pain, a right knee disability, gastroenteritis, 
rhinorrhea, or sinusitis.  

Analysis

Service Connection Claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


I.  Right Knee Claim

In regard to the veteran's right knee claim, the veteran's 
service medical records do reflect complaints and treatment 
relevant to right knee pain.  However, upon separation 
examinations dated in June 1964 and April 1967, the veteran's 
systems were clinically evaluated as normal and no complaints 
or defects related to the right knee were noted.  Subsequent 
VA clinical records and private treatment records are silent 
for complaints, treatment, or diagnoses of a right knee 
disorder.  The Board notes that upon VA examinations dated in 
October 1971, September 1989, and January 1995, the veteran 
was silent as to any defects or complaints relative to the 
right knee.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has limited service 
connection to those cases where an underlying in-service 
incident has resulted in a disability.  The Board recognizes 
that the veteran has testified to experiencing pain in his 
right knee.  However, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of 
proof of a present disability, a valid claim has not been 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, in the absence of competent evidence of a current 
diagnosis of a right knee disorder, the veteran's claim is 
not well grounded and must be denied.

II.  Gastroenteritis Claim

After careful consideration of the evidence of record, the 
Board concludes that entitlement to service connection for 
gastroenteritis is not warranted.  The medical evidence of 
record clearly demonstrates that the veteran currently 
suffers from a gastric disorder, noted as possible Crohn's 
disease.  The Board also recognizes that the veteran's 
service medical records reflect a notation of acute recurrent 
gastritis in January 1964 as well as a complaint of stomach 
cramps in July 1962.  However, the record is silent for 
competent medical evidence of a nexus between the veteran's 
current gastric disorder and any incident of service. 

The Board is cognizant of the veteran's testimony that his 
gastroenteritis problems began during service and have 
continued to worsen.  However, those contentions are not 
supported by any medical opinions of record.  As stated by 
the Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose the 
etiology of his own gastric disorder.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 
16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 
(1993); and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

The Board also notes that upon separation examinations dated 
in June 1964 and April 1967, the veteran's systems were 
clinically evaluated as normal and no complaints or defects 
related to a gastric disorder were noted.  Additionally, 
subsequent medical records are silent for any complaints 
relevant to a gastric disorder until 1993, more than twenty 
years after the veteran's discharge from service.  Thus, the 
veteran has not demonstrated the presence of a chronic 
disorder in service or evidence of continuity of symptoms 
that would warrant further development under 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In the absence of competent medical evidence of a nexus 
between the veteran's current gastric disorder and an 
incident of service, the claim is not well grounded and must 
be denied.  


III.  Rhinorrhea and Sinusitis Claims

Following a comprehensive review of the competent medical 
evidence of record, the Board concludes that entitlement to 
service connection for rhinorrhea and for sinusitis is not 
warranted.  

Upon enlistment examination dated in June 1961, the veteran 
reported a history of chronic mild rhinorrhea. The veteran 
also noted a history of sinusitis upon reenlistment 
examination dated in January 1965.  Clinical records during 
the veteran's first and second periods of service are silent 
for complaints related to rhinorrhea or sinusitis.  
Separation examinations dated in June 1964 and April 1967 are 
silent for any defects or complaints related to rhinorrhea or 
sinusitis.  The veteran did complain of a problem with his 
sinuses at his October 1971 VA examination and the examiner 
noted acute nasal congestion relative to an upper respiratory 
infection.  Subsequent medical records are silent for 
complaints relative to the sinuses until 1988, when private 
treatment records noted a problem with chronic sniffing due 
to an old nasal fracture.  

However, despite the veteran's January 1999 testimony that he 
had always had a runny nose, the record is silent for 
competent medical evidence of a current diagnosis of 
rhinorrhea or sinusitis.  Upon VA examination dated in 
September 1989, the veteran's sinuses were noted as normal.  
Additionally, physical examination of the nose and sinuses 
upon VA examination dated in January 1995 revealed the throat 
was clear.  The Court has limited service connection to those 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, in the 
absence of competent evidence of a current diagnosis of 
rhinorrhea or sinusitis, the veteran's claims of entitlement 
to service connection for rhinorrhea and for sinusitis are 
not well grounded and must be denied.


New and Material Claim

As previously noted, the veteran's claim of entitlement to 
service connection for a low back disorder was denied by the 
RO in a March 1995 rating decision and he was notified of 
that determination in an April 1995 letter from the RO.  The 
veteran did not file a notice of disagreement within one year 
of notification of the decision.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(West 1991).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

The evidence presented in regard to the claim of entitlement 
to service connection for a low back disorder since the RO's 
final March 1995 rating decision includes private treatment 
records dated from 1986 to 1987 and from 1991 to 1994, VA 
outpatient treatment records dated from January 1998 to 
January 1999, and a transcript of the veteran's January 1999 
RO hearing.  

The private treatment records dated from 1986 to 1987 and 
from 1991 to 1994 are, in part, duplicate copies of treatment 
records already considered by the RO, thus the duplicate 
copies are not new and material.  Some of the records 
submitted are new in that they were not previously of record.  
However, these records do not bear directly and substantially 
upon the specific matter under consideration, the incurrence 
or aggravation of a low back disorder as a result of service.  
The new records reflect treatment for gastric related 
problems and only noted that the veteran's back was bothering 
him more with ankylosing spondylitis and morning stiffness.  
The records do not reflect a causal link between the 
veteran's low back disorder and an incident of service; nor 
do they reflect a diagnosis of a low back disorder within one 
year of the veteran's discharge from service.  Thus, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim as it does not tend to show that a nervous condition 
was incurred or aggravated during service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).

The VA outpatient treatment records dated from January 1998 
to January 1999 are also new in that they were not previously 
of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
the incurrence or aggravation of a low back disorder as a 
result of service.  The records reflect complaints of back 
pain radiating into the left lower extremity.  They do not 
reflect a causal link between the veteran's low back disorder 
and an incident of service; nor do they reflect a diagnosis 
of a low back disorder within one year of the veteran's 
discharge from service.  Thus, the newly submitted evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim as it does not tend to 
show that a low back condition was incurred or aggravated 
during service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).

The veteran's January 1999 RO hearing testimony is 
essentially cumulative of his prior contentions and is 
therefore not new and material.  The Board notes that 
although the veteran is competent to offer his 
symptomatology, he is not competent to offer medical opinions 
regarding its etiology or whether it constitutes a disability 
within the meaning of the relevant regulation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for rhinorrhea is denied.

Entitlement to service connection for sinusitis is denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a low back 
disorder, service connection remains denied.


REMAND

As noted in the Introduction section of this decision, 
entitlement to service connection for residuals of a left-
hand injury was granted in an August 1999 hearing officer 
decision.  An August 1999 rating decision assigned a 
noncompensable evaluation for a laceration scar to the third 
finger of the left hand and for a laceration scar to the 
right index finger.  In an October 1999 statement, the 
veteran reported that he disagreed with the hearing officer's 
determination and wished to continue his appeal to the Board.  
A review of the record reflects a statement of the case has 
not been issued as to this matter.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999) (The notice of disagreement initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Court; the Board should have remanded the 
issue to the RO for the issuance of a statement of the case).  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The issue of entitlement to an 
increased (compensable) evaluation for 
residuals of a left-hand injury is 
remanded to the RO for the issuance of a 
statement of the case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



